Case: 14-50176      Document: 00513080167         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50176
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HENRY ALEXANDER CALIX, also known as Ales Calis Gonzalez, also known
as Hector Omar Calix, also known as Jorge Rafael Hernandez, also known as
Jose Luis Godinez, also known as Henry Alexannder Calix, also known as
Henry M. Calix, also known as Jose Bustillo, also known as Aleljandro Cadena,
also known as Alex Calis-Gonzalez, also known as Alexander Calix,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-471-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Henry Alexander Calix raises
arguments that are foreclosed by United States v. Teran-Salas, 767 F.3d 453,
458-62 (5th Cir. 2014), cert. denied, 135 S. Ct. 1892 (2015). In Teran-Salas, we



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50176    Document: 00513080167     Page: 2   Date Filed: 06/16/2015


                                 No. 14-50176

determined that the appellant was not entitled to relief based merely on the
existence of a theoretical possibility that the defendant could be convicted
under Texas Health & Safety Code § 481.112(a) for conduct that would not
qualify as a federal drug trafficking offense. See Teran-Salas, 767 F.3d at 458.
Calix has not demonstrated “a realistic probability that Texas would prosecute
under an ‘administering’ theory in a way that does not also constitute either
‘dispensing’ or ‘distributing’ under the federal sentencing guidelines.” Id. at
461-62. Accordingly, the Government’s motion for summary affirmance is
GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2